Title: Oliver Pollock to Thomas Jefferson, 23 April 1811
From: Pollock, Oliver
To: Jefferson, Thomas


            
              
                Sir
                Richmond April 23d 1811—
              
              When you recve this you will discover that my carreer of misfortunes and trouble has not yet terminated, nor am I satisfied, notwithstanding all the sacrafices of time trouble and expense for the Actual losses sustained by me in my concerns with the public—to you who knew so well there nature their extent and there importance I need not delate—but I may use that Recollection as an inducment in my favour to procure the reasonable request now about to be made.
              Inclosed you will perceive a Copy of a document Obtained from the Council Chamber of the State. by which it appears that the Copies of the public letters written to me during your Administration are lost.
              I am advised that it will be of considerable importance to establish the purport of that correspondence or of the public instructions which were then given.
              I have no doubt that this may be done from Your Memory—and can not but flatter my self—that you will do it without difficulty.
              
                I have the Honor to be Your Mo. Obt Servt
                
 Olr Pollock.
              
            
            
              Please send to me at my Residence in Baltimore
            
           